Citation Nr: 1032727	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 10 percent for 
Barrett's esophagitis secondary to chronic gastroesophageal 
reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 
1959 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  However, that decision also granted 
his claim for service connection for Barrett's esophagitis 
secondary to chronic GERD and hiatal hernia (digestive 
disability) and assigned an initial 10 percent rating 
retroactively effective from March 8, 2004.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals his initial rating, VA must 
consider whether to "stage" the rating to compensate him for 
times since the effective date of his award when his disability 
may have been more severe than at others).  

FINDINGS OF FACT

1.  The Veteran has bilateral sensorineural hearing loss of 
sufficient severity to be considered a disability by VA 
regulatory standards; he also has tinnitus.

2.  However, his service treatment records (STRs) are 
unremarkable for any complaints, treatment or diagnoses of 
bilateral hearing loss or tinnitus.  His separation examination 
indicates his hearing was within normal limits.  And there is no 
probative (competent and credible) evidence indicating he had 
hearing loss - and specifically sensorineural hearing loss, even 
within one year of his discharge from active duty, meaning by 
June 1971.

3.  As well, there is no competent and credible evidence 
etiologically linking his current tinnitus to his military 
service.  A January 2005 VA compensation examiner concluded the 
etiology of the tinnitus is unknown, but he did not relate it to 
the Veteran's military service.

4.  The January 2005 VA compensation examiner also determined the 
Veteran's current bilateral hearing loss is unrelated to his 
military service - including to any excessive noise exposure 
(acoustic trauma) he may have sustained during service.  

5.  In contrast, the Veteran's private physician, Dr. J.K., 
offered medical opinions in October 2004 and May 2006 supporting 
an etiological link between the Veteran's current hearing loss 
and his military service.  

6.  But the Board finds the VA examiner's unfavorable nexus 
opinion has greater probative weight than Dr. J.K.'s contrary 
opinion.

7.  Nevertheless, it is as likely as not the Veteran's gastric 
and digestive disability has been manifested by recurrent 
epigastric pain with dysphagia, pyrosis, regurgitation, 
accompanied by substernal or arm or shoulder pain, 
causing considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's tinnitus also was not incurred in or aggravated 
by his military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  However, the criteria are met for a higher initial rating of 
30 percent, though no greater, for the Barrett's esophagitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R §§ 4.1-4.14, 4.114, DC 7346 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and 
September 2004, and in March 2005.  These letters informed him of 
the evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of his claims.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated his claims in the July 
2008 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.  So the timing defect in the 
provision of that notice, since it did not precede the initial 
adjudication of the claim, nonetheless has been rectified 
("cured").

Concerning specifically the claim for a higher initial rating for 
the digestive disability, this claim arose in the context of the 
Veteran trying to establish his underlying entitlement to service 
connection - since granted.  And the Court has held that, once 
service connection has been granted, the context in which the 
claim initially arose, the claim has been substantiated; 
therefore, additional VCAA notice under § 5103(a) is not required 
because the initial intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, 
thereafter, once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the initial 
rating assigned for the disability, only the notice requirements 
for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the Veteran, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  And the RO has provided the Veteran the required SOC 
(also a SSOC) discussing the reasons and bases for not assigning 
a higher initial rating and citing the applicable statutes and 
regulations.



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted private treatment 
records and personal statements.  The RO obtained his service 
treatment records (STRs), service personnel records (SPRs), VA 
and identified private treatment records, and arranged for a VA 
compensation examination in January 2005 for a medical nexus 
opinion concerning the cause of his claimed bilateral hearing 
loss and tinnitus - including, in particular, in terms of 
whether these conditions are attributable to his military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Moreover, the RO arranged for VA compensation examinations to 
assess the severity of his digestive disability.  The record is 
inadequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the VA 
compensation examinations of the Veteran's digestive disability 
were in August 2004 and March 2008, so the latter relatively 
recently.  Consequently, another examination is not needed 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  Also keep in mind the Board is partly granting 
this claim, increasing the initial rating from 10 to 30 percent.  
Therefore, the Board finds that VA has complied with the duty-to-
assist requirements.  38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss and Tinnitus

The Veteran attributes his bilateral (i.e., right and left ear) 
hearing loss and tinnitus (i.e., ringing in his ears) to 
thousands of hours flying P-3 aircraft during his active duty 
service in the Navy.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

According to VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss 
disability by these standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss disability 
by these standards must be currently present, and service 
connection is possible if this current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

There is no disputing the Veteran has hearing loss and, indeed, 
sufficient hearing loss according to 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed and 
that, without this proof of current disability, there can be no 
valid claim).  The January 2005 VA audiological compensation 
examination resulted in a diagnosis of sensorineural hearing loss 
in both ears, meaning bilaterally.  And the hearing loss levels 
were sufficiently severe to meet the definition of current 
bilateral hearing loss disability under VA guidelines.  38 C.F.R. 
§ 3.385 (2009); See also Hensley.  

The January 2005 VA examiner also noted bilateral tinnitus, but 
added that "[t]he amount and duration of the tinnitus reported 
is not felt to be clinically significant."  This more so, 
however, speaks to the severity of the tinnitus, rather than to 
whether the Veteran has it.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  See Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  


So, by definition, it is inherently subjective - in turn meaning 
that, even as a layman, the Veteran is competent to proclaim 
experiencing it .  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).  Therefore, the Board 
concedes he also has tinnitus.  

So the more critical determination is whether these conditions 
are etiologically linked to his military service or, instead, due 
to other unrelated factors.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Concerning this purported correlation between these conditions 
and his military service, the Veteran's service treatment records 
(STRs) are completely unremarkable for any complaint, treatment, 
or diagnosis of bilateral hearing loss or tinnitus, which is 
probative evidence against these claims - though, as mentioned, 
not altogether dispositive of them.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  His June 1970 separation examination revealed 
normal hearing, with audiometric testing showing puretone 
thresholds of no greater than 20 decibels in his left ear and no 
greater than 15 decibels in his right ear.  The threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  
So there was no objective clinical indication, i.e., audiogram 
finding, of hearing loss in either ear when the Veteran separated 
from the military.



There equally was no objective indication of sensorinerual 
hearing loss, in particular, certainly not to the required degree 
of 10-percent disabling (see 38 C.F.R. §§ 4.85, 4.86), within one 
year following the Veteran's discharge from the military to 
otherwise warrant presuming this disorder was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  Indeed, to the contrary, audiometric testing 
during January and August 1971 naval reserves' examinations 
during that one-year presumptive period following the conclusion 
of his active duty service (which had ended in June 1970) found 
no more than 10-decibel hearing thresholds, so his hearing was 
still well within normal limits.  See again Hensley, 5 Vet. App. 
at 157.  

But, again, the mere fact that he did not have indications of 
hearing loss and tinnitus when separating from service - or even 
within one year later, is not altogether fatal to these claims.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss (or tinnitus) in order to establish 
entitlement to service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  See, too, 38 C.F.R. § 3.303(d), 
indicating service connection is permissible for a disorder 
initially diagnosed after service, when all of the evidence, 
including that pertinent to service, indicates the disorder was 
incurred in service.

It is only required the Veteran currently have sufficient hearing 
loss to meet the threshold minimum requirements of § 3.385 to be 
considered an actual disability by VA standards (which, as 
mentioned, he does), and that he have competent and credible 
evidence etiologically linking his current hearing loss 
disability to his military service.  In the absence of any 
contravening evidence during service and the difficulty of 
confirming an incident of in-service acoustic trauma, his 
consistent assertions of suffering acoustic trauma to both ears 
during active duty are credible.  Hensley, 5 Vet. App. at 159.  
See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as service 
treatment records).



The Board therefore turns its attention to whether there also is 
competent and credible evidence of a nexus (i.e., link) between 
the Veteran's current hearing loss disability and tinnitus and 
that accepted acoustic trauma during or coincident with his 
military service, so as to in turn warrant granting service 
connection.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

Unfortunately, it is in this critical respect that the Veteran's 
claims fail.  There is no documented complaint or treatment for 
any bilateral hearing loss or tinnitus until approximately 2004, 
so for more than 30 years following the conclusion of his active 
duty service.  Hence, even though there was acoustic trauma in 
service, something, incidentally, that can be said of most if not 
every soldier, the absence of any complaint or treatment for 
hearing loss or tinnitus for so long following service is 
additional probative evidence against these claims.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating 
it is appropriate to consider the Veteran's entire medical 
history, including a lengthy period of absence of relevant 
complaints).  The Maxon Court ruled that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability.  Indeed, naval reserves' examinations in the interim, 
in September 1972, September 1973, and September 1974, found no 
more than a 
5-decibel loss, so hearing acuity well within normal limits 
during each of those consecutive evaluations.  A later September 
1978 naval reserves' examination found 25 decibels of hearing 
loss - but only at 4000 Hz, so not demonstrative evidence of 
hearing loss as a result of active duty.  This finding appears to 
be aberrant, given the consistently lower audiometric puretone 
thresholds that were found during the preceding and subsequent 
years surrounding that examination.  Notably, repeat audiometric 
testing during a September 1979 naval reserves' examination again 
showed normal hearing levels, with no more than 10 decibels 
impairment.  As well, a September 1980 naval reserves' 
examination only showed a maximum of 5 decibels impairment.



Concerning the Veteran's claimed tinnitus, even conceding he has 
it and sustained acoustic trauma during his military service from 
excessive noise exposure, there still is simply no competent and 
credible evidence establishing the required cause-and-effect 
correlation between that acoustic trauma in service and this 
current disability.  In fact, the January 2005 VA examiner 
determined the etiology of the tinnitus is unknown, but 
nonetheless did not link it to that noise exposure in service.  
None of the other medical evidence in the file establishes this 
necessary linkage, either.

Regarding the hearing loss, the VA compensation examination 
opinion, provided in January 2005, indicates the Veteran's 
bilateral hearing loss was not caused by or a result of noise 
exposure during his military service.  Despite the Veteran's 
complaint of bilateral hearing loss beginning during his military 
service from exposure to P-3 aircraft and flight line operations, 
which he said continued to deteriorate over the years since 
separation, the VA examiner concluded 
"...it is my opinion that this Veteran's present hearing 
impairment is not related to acoustic trauma incurred during 
military service."  This VA examiner cited as particularly 
relevant the fact that the Veteran's STRs showed hearing within 
normal limits during and at the end of his military service.

In contrast, the evidence submitted by the Veteran in support of 
his claim cannot be held to be competent evidence of this 
required nexus to his military service.  Specifically, in October 
2004 a private audiologist, Dr. J.K., opined that 
"[the Veteran's] hearing loss is consistent with noise induced 
hearing loss, which is also consistent with his military 
service."  Again, in May 2006, Dr. J.K. reasserted that, "[the 
Veteran's] hearing loss is consistent with noise induced hearing 
loss secondary to working in the aviation industry."  Dr. J.K.'s 
opinion was entirely conclusory, however; it did not discuss the 
rationale, findings that had been noted during the hearing 
examinations during service and during the many years since 
(when, as mentioned, on nearly all occasions the Veteran had 
normal hearing), or account for this discrepancy.  The opinion 
therefore does not have the proper factual foundation and 
predicate.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Indeed, it appears 
the only basis for this positive nexus opinion is the Veteran's 
self-reported history of noise exposure in service and symptoms 
of hearing loss starting during active duty.  Although his noise 
exposure in service is conceded, he has not established any 
continuity of symptomatology following his discharge from active 
duty service to establish that he experienced hearing loss during 
the many intervening years following the conclusion of his active 
duty service and his initial documented complaints and diagnosis.  

In this regard, medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  A medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  However, that said, the 
Court has held that VA cannot reject a supporting medical opinion 
simply because it is based on a history supplied by the Veteran, 
and that the critical question is whether that history was 
accurate and credible.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) and Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a Veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
Veteran).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for supporting private 
medical opinions.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
underlying decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims file, without an 
explanation of why that failure had compromised the value of the 
medical opinion.  


By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, importantly, the Veteran's assertion of hearing loss since 
service is misleading in that it suggests he had relevant 
complaints, diagnosis or treatment during the course of the many 
years after his service ended, when, in fact, such clearly was 
not the case.  Moreover, he had several audiograms - an 
objective and accepted measure of his hearing acuity, during 
those numerous ensuing years in connection with his subsequent 
service in the naval reserves (virtually yearly).  And yet, as 
mentioned, on only one occasion was there any objective clinical 
indication of hearing loss - and even then several years after 
his active duty service had ended.  Therefore, the Board does not 
find this positive nexus opinion to be competent and credible in 
that the record evidences no complaint, diagnosis, or treatment 
of bilateral hearing loss, either in service or even until some 
three decades after service.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his claims 
for both hearing loss and tinnitus.  
He indicates that he has chronic hearing loss and ringing in both 
ears due to thousands of hours flying P-3 aircraft during active 
duty in the Navy.  
He has stated that, due to his hearing difficulties, his speech 
is altered and noticeably louder, making communication a problem.  
He is competent, even as a layman, to testify concerning his 
supposed difficulty hearing and ringing in his ears dating back 
to his military service because this is capable of lay 
observation and experience since it is within their five senses.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2).



The Veteran's lay testimony concerning this, however, also must 
be credible to ultimately have probative value.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  And his lay testimony simply is not 
credible given the results of the several audiograms conducted 
for many years after his active duty military service ended 
objectively showing his hearing acuity was within normal limits, 
with just the one exception mentioned.

Similarly, his statements attributing his tinnitus to his 
military service are vague and inconsistent with his assertion of 
ringing in his ears from acoustic trauma during service.  He 
reported to the January 2005 VA examiner that high pitched 
tinnitus "has been present for a long time," but that "he 
cannot recall when his tinnitus began."  Thus, the Board does 
not find his claim of tinnitus dating back to his active duty 
service to be credible, either.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and these claims must be 
denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis-Entitlement to Higher Initial Rating for 
Barrett's Esophagitis (Digestive Disability)

The Veteran contends his Barrett's esophagus disability warrants 
an initial rating higher than 10 percent.  He asserts his 
disability satisfies the criteria for a greater 30 percent 
evaluation.  See his October 2005 notice of disagreement (NOD).  

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection, the Board finds that some discussion of the Fenderson 
case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

In Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The RO initially rated the Veteran's digestive disability under 
38 C.F.R. § 4.114, DC 7346 (2009), for hiatal hernia, which the 
Board agrees is the most appropriate DC.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of DC should be upheld 
if supported by explanation and evidence).  

Under DC 7346, a 10 percent rating is assignable for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  
A 30 percent rating is assignable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  
A maximum 60 percent rating is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  
38 C.F.R. § 4.114, DC 7346.

Despite conflicting medical evidence in the claims file, the 
Board finds the Veteran's gastric and digestive disability meets 
the criteria for a higher, initial 30 percent evaluation under 
Diagnostic Code 7346.  

During his August 2004 VA examination, the Veteran denied any 
nausea, vomiting or dysphagia (difficulty swallowing).  However, 
he was taking Nexium for control of ongoing regurgitation 
symptoms due to his history of hiatal hernia, gastritis 
and esophagitis.  On physical examination, he had minimal mid-
epigastric tenderness, but no organomegaly, masses or hernias.  
The VA examiner diagnosed Barrett's esophagitis secondary to 
chronic GERD.  



A February 2006 statement from a private treating physician, Dr. 
F.S., noted he had treated the Veteran since February 2002 for 
his gastric and esophageal disability.  Dr. F.S. also noted the 
Veteran was on proton pump inhibitor therapy to control his 
symptoms, including occasional pyrosis (heartburn), dysphagia, 
regurgitation and substernal chest pain.  This doctor indicated, 
as well, that the Barrett's esophagitis was severe in nature when 
the Veteran began initial treatment and still showed ongoing 
symptoms, even with the proton therapy.  

A March 2008 VA examination report indicates the Veteran controls 
his symptoms and was asymptomatic at that time due to his 
medication, Omeprazole.  
However, when not on medication, he reported experiencing 
heartburn, reflux, vomiting and regurgitation with acid and food.  
He did not report any impairment of activities of daily living 
(ADLs).  

Most recently, Dr. F.H. provided a November 2009 statement 
indicating that, despite regular medication, the Veteran has been 
experiencing recurrent dyspepsia and persistent pyrosis.  He also 
has intermittent episodes of substernal chest pain, most probably 
related to his reflux disease, as well as multiple diverticular 
formations in the distal esophagus from severe reflux and 
recurrent ulceration and scarring.  

Based on these several doctors' findings, although the Veteran 
does not appear to constantly exhibit the symptoms required for a 
30 percent rating, he does appear to have them at least on an 
intermittent basis.  So resolving any doubt in his favor, 
this medical evidence confirms he has persistently recurrent 
epigastric distress, dysphagia, pyrosis, and regurgitation.  And 
Dr. F.K. has additionally confirmed substernal chest pain, akin 
to the needed substernal arm or shoulder pain.  Dr. F.K. also has 
described the Veteran's disability as severe, so it stands to 
reason that it is resultantly causes considerable impairment of 
health, especially during the intermittent occasions when his 
condition is particularly symptomatic.  



But the Veteran is not entitled to the even higher, and maximum, 
60 percent rating.  Although he reported weight loss of 20 pounds 
over six months during his March 2008 VA examination, this 
appears to have been due to a change to a healthier diet as 
opposed to symptoms referable to his digestive disability.  
His symptoms associated with this disability have been 
intermittent, at worst, and at times asymptomatic, but certainly 
do not combine to consistently cause severe impairment of health.  
There is not the required level of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health, to support assigning an even higher 60 
percent rating.  38 C.F.R. § 4.114, DC 7346.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his claim.  
While he is competent to describe his symptoms of pain, 
heartburn, and digestive difficulties, as this is capable of lay 
observation and experience, where, as here, there is such a 
marked contrast between his reported symptomatology and the 
objective clinical findings, the Board must determine which is 
more probative.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

Since the Veteran has not asserted any particular symptoms that 
meet the criteria for an even higher 60 percent rating, the Board 
must find that the objective evidence is the most probative in 
determining the outcome of his appeal.  The Board bases this 
determination partly on the notion that, if in fact his symptoms 
were so severe as to meet the 60 percent rating criteria, 
including insofar as their frequency and duration, they would 
have been evident when examined, but they were not.  

Since the Veteran's digestive disability has never been more than 
30-percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  



Reasonable doubt has been resolved in the Veteran's favor in 
increasing his initial rating from 10 to 30 percent, but the 
preponderance of the evidence is against his claim for an even 
higher rating, so no additional reasonable doubt to resolve in 
his favor beyond this point.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
digestive disability has markedly interfered with his employment, 
meaning above and beyond that contemplated by his now higher 30 
percent schedular initial rating.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  In fact, 
the March 2008 VA compensation examiner determined there is no 
occupational impairment due to this digestive disability.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  
So extra-schedular consideration is unwarranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for service connection for bilateral hearing loss is 
denied.

The claim for service connection for tinnitus also is denied.

However, a higher 30 percent initial rating is granted for the 
Barrett's esophagitis, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


